PER CURIAM.
We reverse a summary judgment entered on Appellants’ claims of fraud and remand for further proceedings. Issues of fact remain unresolved as to the. misrepresentation claims and statute of limitations issues. See Brock v. Associates Finance, Inc., 625 So.2d 135 (Fla. 1st DCA 1993); Hawkins v. Washington Shores Savings Bank, 509 So.2d 1314 (Fla. 5th DCA 1987); First Federal S & L of Wisconsin v. Dade Federal S & L, 403 So.2d 1097 (Fla. 5th DCA 1981); Rosen v. Sparber, 369 So.2d 960 (Fla. 3d DCA 1978), cert. denied, 376 So.2d 76 (Fla.1979); Nardone v. Reynolds, 333 So.2d 25 (Fla.1976); Nicholson v. Kellin, 481 So.2d 931 (Fla. 5th DCA 1985).
DELL, STONE and STEVENSON, JJ,, concur.